Citation Nr: 1423189	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of duodenal ulcer with gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Board denied service connection for a heart disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  

In the above-mentioned June 2011 decision, the Board remanded the issues of entitlement to service connection for pes planus, hypertension, bilateral hearing loss and tinnitus.  The issue of entitlement to a rating in excess of 10 percent for a duodenal ulcer with GERD was also remanded for development.  

In July 2013, all issues were again remanded for additional development.  The case has since returned to the Board.  The VBMS and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's duodenal ulcer with GERD is manifested by persistently recurrent epigastric distress with pyrosis (heartburn), dyspepsia (indigestion), nausea and regurgitation not productive of a considerable impairment of health.  The predominant disability picture is reflected in Diagnostic Code 7346 and the overall disability is not so severe as to warrant elevation to the next higher evaluation.  

2.  Resolving reasonable doubt in the Veteran's favor, the current pes planus was manifest during service.  

3.  A hearing loss disability was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure.    

4.  Tinnitus was not manifest during service and is not otherwise related to service or events therein, to include noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for duodenal ulcer with GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.113, 4.114, Diagnostic Codes 7305, 7346 (2013).

2.  Pes planus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

3.  A bilateral hearing loss disability was not incurred or aggravated during service, nor may a sensorineural hearing loss (organic disease of the nervous system) be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

4.  Tinnitus was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2008, VA notified the Veteran of the information and evidence needed to substantiate the claims, to include notice of the evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  The December 2009 Statement of the Case set forth the applicable rating criteria.  The claims were most recently readjudicated in the January 2014 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records and VA medical center (VAMC) records.  The Board acknowledges that some VA records have been found to be unavailable.  For example, the RO made numerous attempts to obtain records from the New Orleans VAMC for the period from January 1960 to December 1979.  All responses were negative and a Formal Finding on the Unavailability of these Records was completed in February 2009 and the Veteran was notified of same.  

In August 2013, the Veteran reported that he received treatment between 1979 and 2006 at the VAMC's in New Orleans, Little Rock, and Fayetteville.  The RO requested records from all of these facilities.  Response received from the Fayetteville VAMC indicates that they had no records responsive to the request.  Response received from the New Orleans VAMC indicates that they had no medical records (no patient with this name or social security number) for the requested dates.  Records were received from the Little Rock VAMC.  Records for the period from 2008 to August 2013 were uploaded to the Virtual VA folders.  

The Board acknowledges that the RO did not complete Formal Findings as to the unavailable records for the period from 1979 to 2006.  A January 2014 Report of General Information, however, indicates that the Veteran was contacted and advised as to the unavailability of these records.  This information was also set forth in the January 2014 Supplemental Statement of the Case.  

The Veteran was provided VA examinations during the appeal period.  The most recent examinations were conducted in August 2013.  In the March 2014 Informal Hearing Presentation, the representative essentially argued that the VA examination addressing the severity of service-connected duodenal ulcer with GERD should be assigned little probative value.  Specifically, because it offered no supporting rationale as to how the examiner came to the determination that episodes were infrequent and that the examiner did not consider other symptoms reported in the record.  On review, the Veteran's claims folder was available for review and he was provided in-person examinations for esophageal conditions and for stomach and duodenal conditions.  These examinations include findings necessary for rating purposes and are considered adequate.  

The representative also argued that the August 2013 VA audiology examination and opinion were inadequate.  Specifically, that it was inaccurate for the examiner to state that hearing thresholds did not significantly shift during service and that the examiner based the negative opinion on the absence of hearing loss at separation in violation of Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (Regardless of in-service test results, a Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  

The Board has reviewed the examination and considered the arguments set forth, but finds that the opinion is adequate and that further examination is not warranted.  In making this determination, the Board notes that the medical opinion was rendered by a licensed audiologist and was not based solely on the absence of a hearing loss disability at separation.  Rather, the examiner considered whether there were any significant threshold shifts and also discussed the absence of sufficient scientific evidence for delayed onset of hearing loss.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this case as to the issues decided.  See 38 C.F.R. § 3.159(c).  

Analysis

Evaluation for duodenal ulcer with GERD

In March 1966, the RO granted service connection for a duodenal ulcer, inactive, and assigned a 10 percent rating.  The 10 percent rating was confirmed by rating decisions dated in April 1967 and February 1971.

In April 2008, the Veteran submitted a claim of entitlement to service connection for acid reflux.  In May 2009, the RO granted service connection for GERD.  The condition was evaluated with duodenal ulcer and the 10 percent rating was continued.  The Veteran disagreed with the evaluation and perfected this appeal.  The Veteran argues that the currently assigned rating does not reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The RO evaluated the Veteran's duodenal ulcer with GERD pursuant to Diagnostic Codes 7305-7346.  Duodenal ulcer is rated as follows: severe, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health (60 percent); moderately severe, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year (40 percent); moderate, with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations (20 percent); and mild, with recurring symptoms once or twice yearly (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7305.  

GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

VA records dated in October 2006 note complaints of GERD symptoms not relieved by Zantac.  He was changed to omeprazole.  

VA records dated in July 2007 show that the Veteran was seen to establish care.  He reported a history of GERD on omeprazole.  He denied any dysphagia.  The problems listed for the Veteran at that time included "GERD, on omeprazole 20 once a day, doing well."  It was further noted that the Veteran was obese and he was referred to "MOVE", a VA weight loss program.  VA records from approximately 2008 through July 2013 note complaints related to GERD.  In July 2013, the Veteran's weight was recorded as 215 pounds.  The recorded weight varies during the appeal period, but any weight loss appears intentional.  

The Veteran underwent a VA esophagus and hiatal hernia examination in March 2009.  He reported an upper abdominal sharp burning pain, which frequently occurred after spicy foods and at night.  He currently takes Nexium which was effective.  The generic omeprazole had not been as effective.  The Veteran's symptoms were described as primarily upper abdominal and postprandial and nighttime.  There was no dysphagia, but he did have episodic regurgitation into the lower esophagus with burning.  He had recently lost weight but he had been cutting back on his food since his wife developed diabetes.  He had no melena.  On physical examination, the abdomen was nontender without organomegaly or masses.  There were normal bowel sounds and no distention.  Diagnoses were (1) peptic ulcer disease associated with long standing severe dyspepsia; and (2) GERD.  The examiner stated that the Veteran had rather mild reflux symptoms but these were due to his ongoing problem with peptic ulcer disease as he has had so much dyspepsia that there is a small amount of regurgitation due to hyperacidity in the stomach.  Thus, the overall stomach problem had worsened somewhat in the last few years.  

On VA examination in July 2011, the Veteran reported nausea all of the time, but no vomiting.  Certain foods make the nausea worse and he occasionally has right and left upper quadrant pains.  He feels bloated and has flatus a lot.  He denied constipation or diarrhea.  He reported heartburn almost every day.  He takes Prilosec and that helps.  He uses Maalox, but Zantac and Nexium help the best.  On physical examination, weight was 214 pounds.  The abdomen was benign without organomegaly or tenderness.  Bowel sounds appeared hypoactive.  Diagnosis was hiatal hernia/reflux with complaints of nausea and indigestion and heartburn frequently currently on Prilosec.  A history of duodenal ulcer was noted per service records.  

The Veteran most recently underwent VA esophageal and stomach examinations to determine the severity of his service-connected condition in August 2013.  He reported that he currently takes Prilosec daily and will occasionally need to supplement with antacids.  He modifies his diet to avoid acidic and spicy food and drink.  He reports intermittent nausea but stated that he had not vomited in several years.  He denied hematemesis, or hematochezia and did not report weight loss or anemia.  The Veteran reported infrequent episodes of epigastric distress, such as pyrosis and nausea.  The nausea was described as mild occurring 4 or more times a year and lasting less than 1 day.  CT scan in August 2011showed that the distal esophagus and stomach were grossly unremarkable.  Laboratory testing in July 2013 showed a hemoglobin of 12.8 and hematocrit of 39.9.  The examiner noted that the Veteran was diagnosed with a duodenal ulcer in the 1960's, but there was no evidence of persistent ulcer in the records or per the Veteran's report.  He further stated that the Veteran did not have any incapacitating episodes due to a stomach or duodenum condition.  

As discussed above, ratings under Diagnostic Codes 7305 and 7346 will not be combined.  The August 2013 examination indicates that there was no evidence of persistent ulcer in the records or per the Veteran's report.  The Veteran's main complaints appear to pertain to reflux symptoms and on review, the predominant disability picture is reflected under Diagnostic Code 7346.  Thus, the Board will apply this diagnostic code.  

The Veteran reports numerous symptoms associated with his service-connected disability, to include pyrosis, dyspepsia, nausea, and regurgitation.  The Veteran is competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Veteran is also competent to report the frequency of these symptoms.  Evidence during the appeal period suggests that the frequency has varied.  For example, symptoms were reported as mostly postprandial and at night in 2009.  Nausea was described as "all the time" in 2011 but only as "intermittent" in 2013.  

In the March 2014 Informal Hearing Presentation, the representative argued that the Veteran's condition shoulder be "persistently recurrent" and that there was no rationale as to how the 2013 examiner determined that symptoms were infrequent.  On review, this appears to have been based on the Veteran's reported history at that time.  Nonetheless, considering the overall evidence during the appeal period, the Board will concede that the Veteran suffers from frequent epigastric distress manifested by pyrosis, dyspepsia, nausea and regurgitation.   The overall disability picture, however, does not more nearly approximate a 30 percent rating as these symptoms are not shown to cause considerable impairment of health.  In this regard, evidence of record suggests that daily medication is generally effective in managing the Veteran's symptoms.  Additionally, the Veteran's weight is relatively stable without unintentional weight loss, and he appears able to maintain adequate nutrition, etc.  To the extent there is any anemia, it is not shown to be related to service-connected digestive disorders.  The Board has considered the overall disability picture but does not find it to be of such severity that elevation to the next higher evaluation is warranted.  See 38 C.F.R. § 4.114.


A uniform rating is warranted and the Board finds no basis for assigning a rating greater than 10 percent at any time during the appeal period.  See Hart.  

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms (i.e., epigastric distress).  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The August 2013 examiner indicated that the Veteran's service-connected digestive disorders did not impact his ability to work.  On review, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic disease of the nervous system such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Pes planus

In May 2009, the RO denied service connection for pes planus.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show that on the Veteran's appointment examination in January 1960, his feet were reported as abnormal with pes planus grade II.  On the associated report of medical history, he reported foot trouble.  On examination for active duty in July 1960, the feet were reported as normal on clinical evaluation.  On examination in November 1961, the feet were reported as normal.  In May 1962, the feet were again reported as normal, but the Veteran reported foot trouble which the examiner described as pes planus.  In June 1964, the Veteran were reported as normal, but in June 1965, they were reported as abnormal with pes planus.  The January 1966 separation examination also noted bilateral pes planus and the Veteran again reported foot trouble.  The examiner indicated that there was occasional discomfort with flat feet.  

Initially, the Board notes that pes planus was noted on the Veteran's appointment examination in June 1960, but was not noted on his examination at entrance to active duty.  Accordingly, the Board now finds that the presumption of soundness applies.  See 38 C.F.R. § 3.304.

The Veteran was provided VA examinations in July 2011 and August 2013.  Both opinions provided negative opinions regarding in-service aggravation.  Neither examiner, however, considered the Veteran's reports that he had to buy arch supports during service or the notation at separation that he had occasional discomfort due to flat feet.  On review, these examinations are found to be inadequate.

In summary, the Veteran's foot examination was reported as normal at entrance in July 1960 and pes planus was noted during service and at separation.  The record contains a current diagnosis of bilateral pes planus and resolving reasonable doubt in the Veteran's favor, service connection is established.  See 38 C.F.R. § 3.102.  

Bilateral hearing loss disability and tinnitus

In May 2009, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the decision and perfected this appeal.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In setting forth the in-service audiometric test results, the Board observes that prior to October 31, 1967, service department audiometric tests were in "ASA" units.  The figures in parentheses below represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.

On examination for appointment in January 1960, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)


On examination in July 1960, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
15 (20)
LEFT
5 (20)
5 (15)
5 (15)
X
10 (15)

On examination in November 1961, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
5 (15)
15 (20)
LEFT
5 (20)
5 (15)
10 (20)
15 (25)
20 (25)
 
On examination in May 1962, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
0 (10)
10 (15)
LEFT
-5 (10)
5 (15)
5 (15)
5 (15)
10 (15)

On examination in June 1964, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
10 (20)
X
15 (20)
LEFT
5 (20)
10 (20)
15 (25)
X
25 (30)
      
      
      
      
      
      
On examination in June 1965, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
10 (20)
25 (30)
LEFT
5 (20)
0 (10)
10 (20)
10 (20)
10 (15)

On separation examination in January 1966, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (20)

The Veteran underwent a VA audiology consult in November 2005.  He reported gradually progressive, non-fluctuant hearing loss.  He reported military and occupational noise exposure.  He denied tinnitus.  Audiograms showed a bilateral slight sloping to severe sensorineural hearing loss.  

The Veteran underwent a VA audiology examination in March 2009.  At that time, he reported military noise exposure such as combat training, combat engineering and construction engineering.  He denied occupational or recreational noise exposure.  The Veteran reported occasional bilateral tinnitus which began "a long time ago."  On physical examination, the Veteran was inconsistent and unreliable and puretone responses did not agree with speech reception thresholds.  The examiner could not determine a diagnosis based on audiologic results.  The examiner provided negative etiology opinions as to both hearing loss and tinnitus.  

In June 2011, the Board determined that this opinion was inadequate as to both issues.  The Veteran underwent additional examination in July 2011.  In July 2013, the Board determined that the examiner simply resubmitted the March 2009 opinion and thus, another opinion was needed.  

The Veteran most recently underwent a VA examination in August 2013.  Audiology findings showed a bilateral hearing loss disability for VA purposes.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  In support of this opinion, the examiner provided the following rationale:

Review of veteran's claim folder reveals audio exams from veteran's enlistment in 1960 and separation from active duty service in 1966.  All hearing thresholds were within normal limits at ratable frequencies, bilaterally, with no significant hearing threshold shifts (15 dB or greater) noted between enlistment and separation from active duty military service.  All hearing thresholds between enlistment and separation from active duty service are within test-retest reliability.  Veteran's service treatment records are negative for complaints or reports of tinnitus during active duty military service.  

The Institute of Medicine has stated that there is no scientific basis on which to conclude that a hearing loss that appears many years after noise exposure can be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  (Citations omitted).  

Veteran's claims folder shows no clear or convincing evidence of hearing loss due to military noise exposure as no hearing loss consistent with exposure to hazardous levels of noise was present at veteran's separation from military service.  Any current hearing loss veteran currently has is subsequent to military service, and therefore, military-linked acoustic trauma.  

On review, a hearing loss disability for VA purposes was not shown during service or within one year following discharge.  Under the circumstances of this case, 38 C.F.R. § 3.303(b) does not assist the Veteran.  See Walker.  

Service records show the Veteran was assigned to engineering battalions and his reports of in-service noise exposure appear consistent with his duties.  There is also evidence of current hearing loss disability and thus, the question remains as to whether such disability is related to the Veteran's period of active duty or events therein.  

The August 2013 VA examiner provided a negative opinion and the Board finds this opinion probative.  The examiner reviewed the claims folder and provided sufficient rationale.  As discussed above, the opinion was not based solely on normal findings at separation, but also considered the absence of any significant threshold shifts and the lack of a sufficient scientific basis for delayed-onset hearing loss.  

The record does not contain probative evidence to the contrary.  In making this determination, the Board has considered the Veteran's lay assertions, but does not find them sufficient to outweigh the VA opinion of record.  Additionally, regarding whether there were any significant threshold shifts, the Board has considered the arguments set forth in the March 2014 Informal Hearing Presentation.  There is no indication, however, that the representative is an audiologist or received any special training or has any medical expertise in interpreting audiological results.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this argument does not outweigh the specific findings of the VA audiologist.  

On examination for tinnitus in August 2013, the Veteran reported recurrent tinnitus but was unable to provide information regarding the date or circumstance of its onset.  The examiner provided a negative etiology opinion supported by the following rationale:

While there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  Without evidence of an objectively verifiable noise injury (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist.  It is the opinion of this clinician that the veteran's current tinnitus is less likely as not a result of noise exposure during military service. 

The Board acknowledges that the Veteran is competent to report tinnitus and that on his March 2009 examination, he reported the onset as "a long time ago."  See Charles v. Principi, 16 Vet. App. 370 (2002).  Review of service treatment records is negative for any complaints or findings related to tinnitus and he denied any ear trouble at separation.  The claimed condition was not documented for many years after service and in fact, the Veteran denied tinnitus on audiology consult in November 2005.  The August 2013 VA examiner provided a negative nexus opinion and this is considered probative as it was based on a review of the record and supported by adequate rationale.  The record does not contain probative evidence to the contrary.  Again, to the extent the Veteran relates current tinnitus to in-service noise exposure, his unsupported lay assertions do not outweigh the VA opinion of record.  

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).


ORDER

A rating greater than 10 percent for duodenal ulcer with GERD is denied.

Service connection for bilateral pes planus is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.  


REMAND

Heart disability

As set forth, the Board denied service connection for a heart disability in June 2011, but this decision was subsequently vacated by the Court.  In its July 2013 remand, the Board noted that the service treatment records document that the Veteran was diagnosed with a "slight tachycardia" and 1st degree atrioventricular block while on active duty.  The Board further noted that he had recently sought treatment for left arm pain, shortness of breath and had been diagnosed with 1st degree atrioventricular block.  Under these circumstances, the Board believed that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On review, it appears that a request for a VA heart examination and opinion was not included in the July 2013 remand directives and thus, it was not accomplished.  Additional development is needed to determine the nature and etiology of any heart disorders.  

Hypertension

Pursuant to the July 2013 remand, the RO requested a VA hypertension examination.  The Veteran underwent an examination in August 2013 and the examiner provided a negative opinion.  

In the March 2014 Informal Hearing Presentation, the representative argued that the examination was inadequate because the examiner failed to consider the in-service treatment records showing heart abnormalities (slight tachycardia and 1st degree atrioventricular block) which may have indicated hypertension or a pre-hypertension state.  In support of this argument, the representative cited to an article discussing the relationship between tachycardia and high blood pressure.  Under these circumstances, the Board finds that additional opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain relevant VA medical records for the period from August 2013 to the present.  All records should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The AOJ should arrange for a VA examination to determine the nature and etiology of any heart disorders.  The claims folder must be available for review.  

The examiner is requested to identify any heart disorders and for each disorder identified, to provide an opinion as to whether it is at least as likely as not related to active duty service or objective findings therein, to include the slight tachycardia and 1st degree atrioventricular block.  If any disorders are congenital in nature, the examiner should state whether there was any additional disability as the result of a superimposed disease or injury during the Veteran's period of active duty service.  

A complete rationale must be provided for any opinion offered.  

3.  The AOJ should refer the Veteran's file to the August 2013 VA hypertension examiner or, if he/she is unavailable, to another suitably qualified VA examiner for addendum.  An additional examination is not needed, unless considered necessary by the examiner.  The claims folder must be available for review.  

The examiner is requested to provide additional opinion as to whether it is at least as likely as not that the Veteran's current hypertension is related to his active duty service.  In making this determination, the examiner is requested to address whether the Veteran was pre-hypertensive during service.  The examiner is also requested to discuss the in-service findings of slight tachycardia and 1st degree atrioventricular block and also to discuss the referenced medical journal evidence.  See March 2014 Informal Hearing Presentation, page 3.  

The examiner should also consider whether hypertension is proximately due to or aggravated by any diagnosed heart disorders.  

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues of entitlement to service connection for a heart disorder and hypertension.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


